Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
1.	This action is responsive to communication filed on: 26 October 2008 with acknowledgement of an original application filed on 21 July 2000.
2.	Claims 1, 4-12, and 15-20, are pending.  Claims 1 and 12 are independent claims.  Claims 1 and 12 have been amended.
Allowable Subject Matter
3.	Claims 8, 9, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments

4.	Applicant's arguments filed 26 October 2008 have been fully considered they are not persuasive where noted below.  Note, upon further search and review the Examiner has found multiple prior art that teaches the limitations in the independent claims.  The Examiner notes because of this updated search a new rejection is shown below which does not utilize the Newell/’620 reference for the independent claims, therefore the most of the arguments are moot.  The limitations highlighted in the independent claims are: utilizing a challenge-response along with PUF chipset, certifying a circuit contains authorized chips only no "spy chips",  and using a dedicated chip for the certification circuit.  In addition to the prior art cited in the rejection addition prior art is cited on the attached 892 that clearly related to PUFs used to verify chipsets.  
“The problem to which claim 1 is directed is chipset certification where each chip in a chipset is evaluated to determine if it is a spy chip un-belonging to the chip set or instead is chip belonging to the integrated chipset.  To that end, a separate dedicated chip is used to evaluate the chips of the chipset to ensure no result tampering that could likely occur by involving the chips that are being evaluated themselves in providing the results of an evaluation…Thus, chip-self-testing approach of ‘620 is bereft with opportunities in which to comprise the results, as the chip being tested may be an unauthorized imposter chip which simply does not provide the same-level as impenetrability as a separate, dedicated chip for individual chip certification”
The Examiner disagrees with the argument.  Newell/’620 clearly teaches/suggests the use of a dedicated chip which tests each chip to determine if it is an authorized or unauthorized (i.e. spy chip) throughout the disclosure.  Note the IP enforcer is the logic that tests each individual chip (i.e. 26a, 26b, 26c), see Figure 1, paragraphs 20-23.  Also please review Figures 3, 4, and paragraphs 34-46, which explain how Intellectual Property (IP) for individual integrated circuits are analyzed to determine whether to disable the whole FPGA (i.e. entire integrated circuit) or just individual circuits. In addition Newell/’620 teaches/suggest the IP Enforcer Block can be a dedicated circuit (i.e. hardwired into the design of a FPGA) see paragraphs 12 and 47.
II)	In response to applicant’s argument beginning on page 8, “Moreover, the reason for checking the chips in the first place claim 1 is detect a spy chip, and whether a chip contains unauthorized Intellectual Property. A chip may have corrupt, by not intention fault, IP, but that does not make it a spy chip, just a defective chip.  Hence ‘620 fails to teach or suggest this feature of claim1.”

III)	In response to applicant’s argument beginning on page 10, “Moreover, said dependent claims include patentable subject matter and are patentably distinct and non-obvious in their own right.  For example, none of the cited references teach or suggest the following limitations recited in claims 7 and 18: “wherein the chip set is manufactured in a disabled state that is alterable to an enabled state, response  a determination that the chipset if free of the spy chips, the disabled state being limited to verification function…First of all, there is not collective chipset verification in ‘620, is not considered as a whole, only the individual IC devices”.
The Examiner disagrees with the argument.  Newell/’620 clearly teaches/suggests analyzing all the IC in the integrated circuit see Figures 3, 4, paragraphs 34-46.
IV)	In response to applicant’s argument beginning on page 11, “Second, selected features, particularly solely IP features, being disabled as per ‘620 does not rise to disablement except for being limited to verification functions to ensure that the chipset is used only if all chips are verified”.
The Examiner disagrees with the argument.  Newell/’620 clearly teaches/suggests analyzing all chips as well as disabling the entire integrated circuit see Figures 3, 4 items [82], [102] as well as paragraph 46.  Therefore the Applicant’s arguments are not persuasive.
Claim Rejections – 35 USC § 103
 5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1, 4-5, 7, 12, 15-16, and 18, are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. U.S. Patent Application Publication No. 2014/0225639 (hereinafter ‘639) in view of  Tehranipoor et al. U.S. Patent Application Publication No. 2013/0019324 (hereinafter ‘324) in further view of Nagata et al. U.S. Patent Application Publication No. 2018/0004944 (hereinafter ‘944).
	As to independent claim 12, “A method for chipset certification, comprising: assigning, to each of chips in a set of chips designed to form an integrated chipset, a Physically Unclonable Function (PUF) that uniquely identifies each of the chips as part of the integrated chipset” is taught in ‘639 paragraphs 55-57, note each chip has a PUF;the following is not explicitly taught in ‘639:

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a integrated circuit identification and verification taught in ‘639 to include a means to certify each of the chips belonging to the integrated chipset and detect any spy chips.  One of ordinary skill in the art would have been motivated to perform such a modification enhance security of integrated circuits because the IC industry has reduced expenses by using an untrusted fabrication process see ‘324 paragraphs 3, 58, and 60.
Although ‘324 teaches using a network of ring oscillators to detect unintended hardware insertion throughout the disclosure since the detection structure is a network of ring oscillators it could be argued the (certificate circuit) is not a dedicated chip, therefore the following is not explicitly taught in ‘639 and ‘324:
	“wherein the certificate circuit is comprised in an additional dedicated chip relative to the chips in the set of chips designed to form the integrated chipset” however ‘944 teaches using a monitor circuit mounted on a semi-conductor chip for performing security functions in the Abstract, paragraphs 20-22.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of an integrated circuit identification and verification taught in ‘639 and ‘324 to include a dedicated chip for the certificate circuit.  One of ordinary skill in the art 
	As to dependent claim 15, “The method of claim 12, wherein the chipset is prevented from being used, responsive to a detection of any of the spy chips unbelonging to the integrated chipset” is disclosed in ‘944 Abstract, paragraphs 19-20, 27, 58, 149, and 164.
	As to dependent claim 16, “The method of claim 12, wherein the chipset is disabled, responsive to a detection of any of the spy chips unbelonging to the integrated chipset” is taught in ‘944 paragraph 164.
	As to dependent claim 18, “The method of claim 12, wherein the chipset is manufactured in a disabled state that is alterable to an enabled state, responsive to a determination that the chipset is free of the spy chips, the disabled state being limited to verification functions” is disclosed in ‘944 paragraphs 2-4 and 20.
	As to independent claim 1, this claim is directed to an apparatus executing the method of claim 12; therefore it is rejected along similar rationale.
	As to dependent claims 4-5 and 7, these claims contain substantially similar subject matter as claims 15-16 and 18; therefore they are rejected along similar rationale.
7.	Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. U.S. Patent Application Publication No. 2014/0225639 (hereinafter ‘639) in view of  Tehranipoor et al. U.S. Patent Application Publication No. 2013/0019324 (hereinafter ‘324) in further view of Nagata et al. U.S. Patent Application Publication No. 2018/0004944 (hereinafter ‘944) in further view of Newell et al. U.S. Patent Application Publication No. 2015/0242620 (hereinafter ‘620).
As to dependent claim 17, the following is not explicitly taught in ‘639, 324, and ‘944: “The method of claim 12, wherein the chipset is partly disabled with respect to off-chip communications, responsive to a detection of any of the spy chips unbelonging to the integrated chipset” however ‘620 teaches selectively disabling (i.e. partly disabled) circuits when they are determined to be unauthorized in paragraphs 10-11, 24-26, and 33-34.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a integrated circuit identification and verification taught in ‘639, ‘324, and ‘944 to include a means to partly disable communications when spy chips are detected.  One of ordinary skill in the art would have been motivated to perform such a modification to prevent or limit the use of programmable circuits (IP) see ‘620 paragraphs 2-6.
	As to dependent claim 6, this claim contain substantially similar subject matter as claim 17; therefore it is rejected along similar rationale.
8.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. U.S. Patent Application Publication No. 2014/0225639 (hereinafter ‘639) in view of  Tehranipoor et al. U.S. Patent Application Publication No. 2013/0019324 (hereinafter ‘324) in further view of Nagata et al. U.S. Patent Application Publication No. 2018/0004944 (hereinafter ‘944) in further view of in further view of Newell et al. U.S. Patent Application Publication No. 2015/0370247 (hereinafter ‘247)
	As to dependent claim 10, the following is not explicitly taught in ‘639, 324, and ‘944: “The apparatus of claim 1, further comprising an alert circuit for providing an alert that the chipset possibly includes one or more of the spy chips, responsive to the chip count determined by the counter exceeding the pre-determined chip count stored in the memory” however ‘247 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a integrated circuit identification and verification taught in ‘639, 324, and ‘944 to include a means to output an alert that a chipset include one or more spy chips.  One of ordinary skill in the art would have been motivated to perform such a modification there is a need to assure an IC is from a trusted source see ‘247 paragraph 9.  In addition ‘247 and ‘620 cite the same inventor.
9.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. U.S. Patent Application Publication No. 2014/0225639 (hereinafter ‘639) in view of  Tehranipoor et al. U.S. Patent Application Publication No. 2013/0019324 (hereinafter ‘324) in further view of Nagata et al. U.S. Patent Application Publication No. 2018/0004944 (hereinafter ‘944)  in further view of Hamlet et al. U.S. Patent Application Publication No. 2015/0370247 (hereinafter ‘247)
	As to dependent claim 11, the following is not explicitly taught in ‘639, 324, and ‘944: “The apparatus of claim 1, wherein at least results portions of the challenge/result pairs are encrypted” however ‘269 teaches using encryption while submitting challenges to PUF circuits on disposed on hardware devices in col. 7, lines 34-51.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a integrated circuit identification and verification taught in ‘639, 324, and ‘944 to include a means to utilize encryption while sending challenges.  One of ordinary skill in the art would have been motivated to perform such a modification there is a need for trustworthy computing that augments and combines cryptography with Physically Unclonable Function (PUF) to prevent tampering see col. 3, lines 15-38.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN C TRAN whose telephone number is (571) 272-3842.  The examiner can normally be reached from M-F 9 AM to 6PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached at 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

____________________________
/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        31 March 2021